DLD-067                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3277
                                      ___________

                               ASSEM A. ABULKHAIR,
                                           Appellant

                                            v.

                   LIBERTY MUTUAL INSURANCE COMPANY;
                  ADA PRIDDY, Adjuster; KAREN KUEBLER, Esq.;
                  THE LAW OFFICES OF LINDA BAUMAN, ESQ.
                     ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 10-cv-00146)
                        District Judge: Honorable Jose L. Linares
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 16, 2010
             Before: BARRY, FISHER AND STAPLETON, Circuit Judges

                            (Opinion filed: January 12, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

       Assem A. Abulkhair, proceeding pro se, appeals two orders of the District Court.

The first order denied Abulkhair‟s motion for additional time to appeal the order that
dismissed his complaint, and the second order imposed restrictions upon Abulkhair‟s

right to file future complaints in the district court. For the reasons set forth below, we

will take summary action, see 3d Cir. LAR 27.4 and I.O.P. 10.6, and we will affirm in

part, vacate in part, and remand for further proceedings.

                                              I.

       Abulkhair commenced this suit in January 2010 by filing a pro se complaint under

42 U.S.C. § 1983 and state law against Liberty Mutual Insurance Company and other

defendants. The claims asserted stem from a dispute over insurance coverage for a 1998

car accident that Abulkhair was involved in with an uninsured motorist. By order entered

February 11, 2010, the District Court granted Abulkhair leave to proceed in forma

pauperis (“IFP”) and dismissed his complaint sua sponte for lack of subject-matter

jurisdiction. The District Court determined that the claims asserted were substantially

similar to claims that the Court had dismissed for lack of subject-matter jurisdiction in a

prior suit by Abulkhair. Although Abulkhair named a new defendant and added state law

claims in the present suit, the District Court concluded that it remained without subject-

matter jurisdiction, and it dismissed the complaint with prejudice. Furthermore, because

Abulkhair had commenced eight suits in the preceding six months related to the same car

accident, and a total of fifteen suits in the District of New Jersey since 2002, the District

Court ordered Abulkhair to show cause why he should not be required to obtain court

approval before filing any future complaint related to this car accident.

                                              2
       On March 31, 2010, Abulkhair filed a notice of appeal from the February 11 order.

The notice of appeal was untimely filed more than thirty days after entry of the February

11 order, see Fed. R. App. P. 4(a)(1)(A), and this Court dismissed the appeal for lack of

appellate jurisdiction. See C.A. No. 10-1949.

       Meanwhile, on April 12, 2010, Abulkhair filed a motion for an extension of time

to appeal the February 11 order or to reopen the appeal period. See Fed. Rules of App. P.

4(a)(5) and (a)(6). He submitted an Affidavit dated March 29, 2010, in which he averred

that the February 11 order “has never been served upon the Plaintiff by neither the Clerk,

nor [opposing] counsel.” Docket #9 at 1. Abulkhair claimed that he first received notice

of the order on March 29 when it was handed to him by the court clerk. Id. Defendants

opposed the motion, arguing that Abulkhair is a “serial litigator” who had failed to

monitor his case, and he should not be allowed “to convert the 30-day deadline for filing

notices of appeal into a 60-day deadline[.]” Docket #12 at 3-4. Abulkhair filed a reply in

which he noted that defendants did not dispute his claim that he failed to receive timely

notice of the February 11 order. Docket #13.

       In his March 29 Affidavit, Abulkhair also expressed opposition to entry of the

proposed injunction, arguing that he has “never filed a single frivolous suit against

anyone,” and that his conduct does not support a restriction upon future filings. Docket

#9 at 5-6. Abulkhair had argued earlier, in his reply to defendants‟ opposition to his IFP

motion, that his prior suits involved different claims and defendants, and that he believes

                                             3
there is a basis for exercising federal subject-matter jurisdiction. See Docket #6 at 1-2.

       By order entered July 23, 2010, the District Court denied Abulkhair‟s motion for

additional time to appeal. Addressing the motion solely as a request for an extension

time to appeal under Rule 4(a)(5), the District Court held that Abulkhair failed to show

excusable neglect. Among other things, the District Court explained that “an excuse that

Plaintiff did not receive a copy of the Order in time, without additional factual support or

information, is an excuse that is easily manufactured,” and that Abulkhair “has not

demonstrated that he made any efforts to monitor the docket in this matter.”

       By separate order entered July 22, 2010, the District Court entered an injunction

requiring Abulkhair to obtain court approval before filing future complaints related to the

same car accident. The District Court did not address Abulkhair‟s objections to the

injunction because it found that “Plaintiff did not respond to the Order to Show Cause.”

       Abulkhair timely filed a notice of appeal from the July 22 and July 23 orders.

                                             II.

       We have appellate jurisdiction because the orders appealed are “final decisions”

under 28 U.S.C. § 1291. We review for abuse of discretion a decision to deny a motion

for an extension of time to appeal, Ramseur v. Beyer, 921 F.2d 504, 506 n.2 (3d Cir.

1990), and a motion to reopen the appeal period, United States v. Rinaldi, 447 F.3d 192,

195 (3d Cir. 2006), while our review is plenary over the district court‟s application and

interpretation of the governing rules, Pedereaux v. Doe, 767 F.2d 50, 51 (3d Cir. 1985).

                                             4
We review for abuse of discretion a decision to impose restrictions upon a litigant‟s right

to file future litigation. Abdul-Akbar v. Watson, 901 F.2d 329, 331 (3d Cir. 1990).

                                             III.

       (i)    Order denying the motion to extend or reopen time to appeal

       Abulkhair moved to extend the time to appeal under Rule 4(a)(5) and to reopen the

time to appeal under Rule 4(a)(6) based on an allegation that he did not receive notice of

the February 11 order until March 29, 2010. The District Court addressed the motion

solely under Rule 4(a)(5) and denied relief. After a review of the record, we conclude

that the District Court did not abuse its discretion in holding that Abulkhair failed to

establish excusable neglect to support extending the appeal period under Rule 4(a)(5).1


  1
    “This court interprets Rule 4(a)(5) to require a finding of excusable neglect in those
  instances where the court, after weighing the relevant considerations is satisfied that
  counsel has exhibited substantial diligence, professional competence and has acted in
  good faith to conform his or her conduct in accordance with the rule, but as the result
  of some minor neglect, compliance was not achieved.” Consol. Freightways Corp. v.
  Larson, 827 F.2d 916, 920 (3d Cir. 1987). The District Court cited Abulkhair‟s
  extensive litigation history, his awareness of the governing rules, and the absence of a
  showing that he had made any effort to monitor the docket in this case. This record
  adequately supports the refusal to find excusable neglect. See, e.g., United States ex
  rel. McAllan v. City of New York, 248 F.3d 48, 53 (2d Cir. 2001) (“[A]ppellant‟s
  failure to file a timely notice of appeal is not excused by what he characterizes as the
  „serious administrative errors‟ and docketing irregularities of the … clerk‟s office,
  because parties have an obligation to monitor the docket sheet to inform themselves of
  the entry of orders they wish to appeal.”); see also Vianello v. Pacifico, 905 F.2d 699,
  701 (3d Cir. 1990) (explaining that a “district court may take into account, as one
  factor in making its decision [under Rule 4(a)(5)], the Clerk‟s failure to give notice of
  entry of judgment, but that the district court is not required to extend the time for filing
  a notice of appeal merely because of the Clerk‟s failure”).

                                              5
Accordingly, we will affirm the July 23 order insofar as the District Court denied Rule

4(a)(5) relief.

       As noted, however, the basis for Abulkhair‟s motion was an assertion that he was

not served with notice of a court order -- an assertion that directly implicates Rule

4(a)(6). “Fed. R. App. P. 4(a)(6) provides a mechanism for granting an extension of time

when a party would be unfairly deprived of an appeal because of the failure of a court

clerk.” Marcangelo v. Boardwalk Regency, 47 F.3d 88, 90 (3d Cir. 1995). The District

Court erred in failing to address Abulkhair‟s request for Rule 4(a)(6) relief.

       Under Rule 4(a)(6), a district court may reopen the appeal period for fourteen days

if it finds that the party did not receive notice under Federal Rule of Civil Procedure

77(d) of a judgment or order within twenty-one days after its entry, and that no party

would be prejudiced. Fed. R. App. P. 4(a)(6)(A), (C).2 The motion to reopen must be

filed by the earlier of 180 days following entry of the judgment or order or fourteen days

after the party receives notice of its entry. Fed. R. App. P. 4(a)(6)(B).

       The present record does not clearly foreclose Abulkhair from meeting the three

requirements for Rule 4(a)(6) relief, and, moreover, it is unclear whether relief would be

appropriate as a matter of discretion even if he meets the Rule‟s requirements. See Arai


  2
    Rule 77(d) provides that, “[i]mmediately after entering an order or judgment, the
  clerk must serve notice of the entry, as provided in Rule 5(b), on each party who is not
  in default for failing to appear. The clerk must record the service on the docket. A
  party also may serve notice of the entry as provided in Rule 5(b).” Fed. R. Civ. P.
  77(d)(1).
                                              6
v. Am. Bryce Ranches, Inc., 316 F.3d 1066, 1069 (9th Cir. 2003) (holding that a “district

court has the discretion to deny a Rule 4(a)(6) motion even when the rule‟s requirements

are met”). Accordingly, we will remand for the District Court to rule on Abulkhair‟s

Rule 4(a)(6) motion in the first instance.3

       In denying relief under Rule 4(a)(5), the District Court observed that “an excuse

that Plaintiff did not receive a copy of the Order in time, without additional factual

support or information, is an excuse that is easily manufactured.” Insofar as the District

Court might rely upon this same analysis for purposes of Rule 4(a)(6), we note that

Abulkhair supports his motion to reopen the appeal period with an Affidavit, submitted

under penalty of perjury, stating that he did not receive notice of the February 11 order

until March 29. Nothing in the present record shows that Abulkhair has “manufactured”

this contention, and defendants did not oppose the motion to reopen on that basis. If the

District Court concludes on remand that findings are warranted on whether Abulkhair has

fabricated the factual support for his motion, the District Court can conduct appropriate

proceedings to resolve the issue. At present, the record reveals no notation on either the

docket sheet or the February 11 order itself reflecting that the clerk served the order at the

time it was entered, and Abulkhair asserts that he did not receive notice from defendants.



  3
    On the issue of timeliness, Abulkhair‟s Rule 4(a)(6) motion could be considered
  timely filed on April 12, 2010, which was fourteen days after March 29, assuming the
  District Court determines that Abulkhair did not receive notice of the February 11
  order at an earlier time.
                                              7
In addition, Abulkhair seems to assert that he is not a registered electronic filer,

suggesting that the clerk had to serve him by another means specified under Rule 5(b)(2).

       The District Court also cited Abulkhair‟s failure to monitor the docket as a basis

for denying Rule 4(a)(5) relief. For purposes of Rule 4(a)(6), some courts have held that,

while a district court ultimately exercises its discretion in ruling on a motion to reopen

the appeal period, “where non-receipt [of an order] has been proven and no other party

would be prejudiced, the denial of relief cannot rest on a party‟s failure to learn

independently of the entry of judgment during the thirty-day period for filing notices of

appeal.” Nunley v. City of Los Angeles, 52 F.3d 792, 798 (9th Cir. 1995); see Avolio v.

County of Suffolk, 29 F.3d 50, 54 (2d Cir. 1994) (holding that denial of Rule 4(a)(6)

relief “may not be based on a concept of inexcusable neglect for not having learned of the

entry of judgment”); but cf. Kuhn v. Sulzer Orthopedics, Inc., 498 F.3d 365, 371 (6th Cir.

2007) (declining to follow Nunley and Avolio because “[b]oth cases were decided long

before electronic dockets became widely available”). This Court has not previously

addressed the issue, and we need not do so at this time. Because we will remand this

matter, the District Court should have the first opportunity to consider the particular

circumstances at issue here and to determine whether or the extent to which Abulkhair‟s

failure to monitor his case properly bears on the decision to afford him relief under Rule

4(a)(6).




                                              8
       In sum, we will affirm the denial of Abulkhair‟s Rule 4(a)(5) motion, and we will

remand for the District Court to consider Abulkhair‟s Rule 4(a)(6) motion.

       (ii)   Order restricting the filing of future complaints

       Abulkhair also challenges the District Court‟s order limiting his right to file future

complaints related to the underlying car accident at issue. The District Court entered its

injunction without addressing Abulkhair‟s objections because it found that Abulkhair

failed to respond to its February 11 order to show cause. As discussed above, however,

Abulkhair asserts that he did not receive notice of the February 11 order until March 29.

If the District Court were to accept that assertion on remand, then Abulkhair‟s failure to

respond to the show cause order within the twenty days specified by the District Court

may be excusable. Furthermore, Abulkhair filed his Affidavit raising objections to the

proposed injunction on March 31, which was two days after he purports to have first

received notice of the February 11 order.

       We have recognized that “a pattern of groundless and vexatious litigation will

justify an order prohibiting further filings without permission of the court.” Chipps v.

U.S. Dist. Ct., 882 F.2d 72, 73 (3d Cir. 1989); see In re Oliver, 682 F.2d 443, 445 (3d

Cir. 1982) (“It is well within the broad scope of the All Writs Act for a district court to

issue an order restricting the filing of meritless cases by a litigant whose manifold

complaints raise claims identical or similar to those that already have been adjudicated.”).

At the same time, “[a]ccess to the courts is a fundamental tenet of our judicial system,”

                                              9
and “legitimate claims should receive a full and fair hearing no matter how litigious the

plaintiff may be.” In re Oliver, 682 F.2d at 446. It is settled that an injunction against

filing “should not be imposed by a court without prior notice and some occasion to

respond.” Gagliardi v. McWilliams, 834 F.2d 81, 83 (3d Cir. 1987).

       Because the District Court entered its injunction without addressing the objections

raised in Abulkhair‟s Affidavit, and without considering whether Abulkhair‟s ability to

respond in a timely manner was prejudiced by his alleged failure to receive timely notice

of the February 11 order, we will vacate the July 22 order and remand. Restricting a

litigant‟s right to file suit is an “extreme remedy” that warrants meaningful consideration

of the litigant‟s objections prior to imposition of the injunction. Abdul-Akbar, 901 F.2d

at 332. The District Court should weigh Abulkhair‟s objections on remand against the

evidence of record and the need to curtail abusive litigation. We express no view on

whether an injunction is warranted here; we leave that determination to the District

Court‟s sound exercise of its discretion.

                                             IV.

       For the foregoing reasons, we will affirm the July 23 order insofar as the District

Court denied Rule 4(a)(5) relief, but we will otherwise vacate the order and remand for

the District Court to address Abulkhair‟s Rule 4(a)(6) motion. We will also vacate the

July 22 injunction order and remand for further proceedings consistent with this Opinion.




                                             10